DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities:
[00115]: In the last line, “close the valve 3410 manually” appears to be a typographical error for “close the valve 3422 manually.”
Appropriate correction is required.

Claim Objections
Claims 1, 10, 17, and 20 are objected to because of the following informalities:  
Claim 1: In line 6, “with debris generated by tool” appears to be a misstatement of “with debris generated by the tool.” In line 9 of claim 1 and elsewhere throughout the claims, Applicant recites, “the flow of fluid,” yet the antecedent is “a fluid flow” (line 6). Likewise, the claim recites “the flow of fluid with the debris” (line 11) and “the flow of fluid with debris” (line 17) in reference to the antecedent of “a fluid flow with debris.” Applicant is respectfully advised to use consistent terminology where possible, in claim 1 and throughout the claims.
Claim 10: In line 4, Applicant is respectfully advised to amend “the housing” to “the power tool housing” to maintain consistency. See, for example, “the power tool housing” in claims 11-14. In line 11, Applicant is respectfully advised to set off the last element of the series (“a valve”) with the conjunction “and.” By the same reasoning, Applicant is respectfully advised to delete the “and” in line 9.
Claim 17: In line 6, “the opening” appears to be a misstatement of “the inlet opening.”
Claim 20: In lines 4 and 6, “the opening” appears to be a misstatement of “the inlet opening.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15: The claim recites the limitations “the debris separated by the filter media” and “the flow of fluid” in line 12-13.  There is insufficient antecedent basis for these limitations. For the purposes of examination only, the claim will be interpreted as though antecedents are provided. 
Claims 16-20 are rejected because of their dependence from claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guhne et al. (US 4,961,765, hereinafter “Guhne”), and as evidenced by Lackner et al. (US 4,947,512, hereinafter “Lackner”).
Regarding claim 1, Guhne discloses an electric vacuum cleaner (Abstract; Fig. 1) (i.e., a power tool) comprising:
a motor housing 5 (col. 3, line 10) (i.e., a power tool housing) including a tube coupling 9 (col. 3, lines 16-17) (i.e., a fluid inlet) and a fan air duct 8 (Fig. 2; col. 3, lines 14-15) (i.e., a discharge outlet);
a motor fan (col. 3, lines 11-12) (i.e., a motor; a fan rotated by the motor) that forces dust-laden air into a filter bag 7 (i.e., a collection container) arranged upside down above the motor housing 5 (col. 3, lines 23-25) (i.e., a fan rotated by the motor such that a fluid flow with debris generated by tool is drawn into the fluid inlet by the fan and through the discharge outlet), the filter bag being capable of being lifted out of a chamber 6 (col. 5, lines 19-23) when it is full (col. 6, lines 27-28) so that a new filter bag can be inserted (col. 5, line 45) (i.e., a filter that is removably attached to the power tool housing; the filter including a filter media configured to separate the debris from the flow of fluid; the filter media including a collection container configured to store the debris);
a brush roller in a suction nozzle 10 rotated by a drive (col. 3, lines 19-22), wherein the motor of an upright vacuum was known in the art to power both a brush roller and a vacuum fan, as evidenced by Lackner (col. 1, lines 11-14) (i.e., a tool moved relative to the housing by the motor);
a socket 19 above the fan air duct (Fig. 2; col. 4, line 28) that connects to an opening 20 of the filter bag (Figs. 2 and 14; col. 4, lines 30-32) (i.e., an opening through which the flow of fluid with the debris enters the collection container); and
a valve flap 21 that lifts under the action of the flow of air but returns into its closed position upon a reduction in the corresponding load on the bottom side (col. 4, lines 38-44) (i.e., a valve that is moveable between a closed position, in which the opening is closed, and an open position, in which the opening is open, wherein when the filter is attached to the housing and the valve is in the open position), wherein the socket has a practically centering effect on the opening (col. 4, lines 50-52) (i.e., the opening of the filter is aligned with the discharge outlet of the power tool housing, such that the flow of fluid with debris may pass through the discharge outlet to enter the opening of the filter).
Therefore, Guhne discloses all the limitations of claim 1.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guhne, and as evidenced by Grotto (US 3,998,656).
Regarding claim 2, since Guhne teaches that the valve flap 21 lifts under the action of the flow of air but returns into its closed position upon a reduction in the corresponding load on the bottom side (col. 4, lines 38-44), Guhne teaches that when the filter bag is attached to the socket/power tool housing and the flow of fluid with debris is not flowing to the discharge opening, the valve is in the closed position, and that when the filter bag is attached to the socket/housing and the flow of fluid with debris is flowing to the discharge opening, the valve is moved to the open position.
Guhne further discloses an on/off switch (col. 3, line 7) and the replacement of the filter bag when it is full (col. 5, lines 19-23, 45; col. 6, lines 27-28). It would have been prima facie obvious to turn off the vacuum during the replacement of a full filter bag, and it was known in the art to turn off a vacuum cleaner during the removal and substitution of filters, as evidenced by Grotto (col. 3, lines 61-62), so the vacuum cleaner of Guhne can be regarded as being configured such that when the filter is attached to the housing and the collection chamber is full of debris, the valve is movable to the closed position.

Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guhne, and as evidenced by Lackner.
Regarding claim 10, Guhne discloses an electric vacuum cleaner (Abstract; Fig. 1) (i.e., a power tool) comprising:
a motor housing 5 (col. 3, line 10) (i.e., a power tool housing) including a tube coupling 9 (col. 3, lines 16-17) and a fan air duct 8 (Fig. 2; col. 3, lines 14-15); 
a motor fan (col. 3, lines 11-12) (i.e., a motor supported by the power tool housing) that forces dust-laden air into a filter bag 7 arranged upside down above the motor housing 5 in a chamber 6 (i.e., a filter housing) (col. 3, lines 10-12, 23-25) that will be full with dust (col. 6, lines 27-28) (i.e., a filter configured to separate debris generated during movement of the tool from a flow of fluid that passes through the filter; a filter media coupled to the filter housing to form a collection container configured to store the debris separated by the filter media from the flow of fluid; a filter media coupled to the filter housing to form a collection container configured to store the debris separated by the filter media from the flow of fluid);
a brush roller in a suction nozzle 10 rotated by a drive (col. 3, lines 19-22), wherein the motor of an upright vacuum was known in the art to power both a brush roller and a vacuum fan, as evidenced by Lackner (col. 1, lines 11-14) (i.e., a tool moved relative to the housing by the motor); 
and a socket 19 above the fan air duct (Fig. 2; col. 4, line 28) that connects to an opening 20 of the filter bag (Figs. 2 and 14; col. 4, lines 30-32) (i.e., an opening through which the flow of fluid with the debris enters the collection container); and  
a valve flap 21 that lifts under the action of the flow of air but returns into its closed position upon a reduction in the corresponding load on the bottom side (col. 4, lines 38-44) (i.e., a valve that is moveable between a closed position, in which the opening is closed, and an open position, in which the opening is open).
Therefore, Guhne discloses all the limitations of claim 10.

Regarding claim 11, Guhne discloses a tube coupling 9 connected to a suction nozzle 10 (col. 3, lines 16-17) (i.e., an inlet on the power tool housing configured to receive the flow of fluid with the debris); and the motor fan that forces the dust-laden air into the filter bag 7 (col. 3, lines 24-25) (i.e., a fan in fluid communication with the inlet on the power tool housing and the opening of the filter, the fan configured to be rotated by the motor, such that rotation of the fan causes the flow of fluid to move through the inlet on the power tool housing and into the opening of the filter).

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guhne, and as evidenced by Ferrari et al. (US 5,107,567).
Guhne discloses that the motor housing 5 is between the coupling 9 and the filter bag 7, but does not show the motor fan in detail (Fig. 1; col. 3, lines 10-12). However, such fans are known in the art to be disposed in the pathway connecting the coupling and the filter bag, as evidenced by Ferrari(Fig. 2; col. 2, lines 53-64: motor 18, fan 20, filter bag 24) (i.e., the fan is fluidly arranged between the filter and the inlet on the power tool housing, such that the fluid flow contains the debris when it passes through the fan). 

Claims 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US 2004/0250887 A1).
Regarding claim 15, Thomas discloses a planer (Fig. 1; [0025]) (i.e., a power tool) comprising:
a body 2 ([0025]) (i.e., a power tool housing);
an electric motor ([0026]) (i.e., a motor);
a cutting drum 6 with cutting blades 16 ([0026]) (i.e., a tool coupled to the motor, the tool movable relative to the power tool housing by the motor); and
a debris collection container including a receptacle 70 (Figs. 6-8; [0035]) including a cloth bag 86 connected to an annular plastic ring 72 (i.e., a filter housing having a first inner volume) ([0037]) (i.e., a filter configured to store debris generated by the tool from a workpiece, the filter including a filter housing having a first inner volume, a filter media having a first end, a second end, and a second inner volume between the first and second ends, the filter media coupled to the filter housing at the first end of the filter media such that the first and second inner volumes together at least partially define a collection container configured to store the debris separated by the filter media from the flow of fluid),
a tubular section 62 of the receptacle 70 that connects to a first tubular section 28 of a deflector 26 ([0035]) that receives the airflow and entrained debris from the planer ([0030]) (i.e., an inlet opening configured to provide fluid communication into the collection container such that the flow of fluid with debris can flow into the collection container and a relatively clean flow of fluid exits through the filter media between the first and second ends of the filter media, noting that the filter bag must pass a clean flow of fluid to allow for the airflow of [0029]), 
wherein an end piece 82 is securable to the annular ring 72 to reduce the volume of the space within the receptacle for storage ([0038]), such that some fabric of the filter must collapse into the inner volume of the annular ring 72 (see loop 90 and catch 88 in Fig. 6 and [0038]) (i.e., wherein the filter media is collapsible into the first inner volume of the housing).
Thomas discloses all the limitations of claim 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Guhne in view of WOLF PVG GMBH & CO KG (DE202014100563U1, hereinafter “Wolf,” and referencing the provided Espacenet machine translation).
Regarding claim 5, Guhne discloses all the limitations of claim 1, as discussed above, However, Guhne does not explicitly disclose a valve that is biased to the closed position when the filter is detached from the housing, and wherein when the filter is attached to the housing, the valve is moved to the open position, such that the opening of the filter is in fluid communication with the discharge outlet.
Wolf discloses a vacuum cleaner bag with an air-permeable filter material ([0001]). Wolf teaches a closure device 6' (i.e., a valve) which can be used in a vacuum cleaner bag 1 (Fig. 3; [0024]) having slots 13 in a plastic plate 16 forming triangular segments 15 that are bent open by the nozzle of a vacuum cleaner (i.e., when the filter is attached to the housing, the valve is moved to the open position), but after use, cover an inflow opening 4 again ([0024]-[0025]) due to the restoring forces of the deformable closure device ([0007]) (i.e., biased to the closed position when the filter is detached from the housing). Wolf teaches that the closure device provides a vacuum cleaner bag which allows an inflow opening on a vacuum cleaner bag to be closed off with simple means ([0005]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Guhne by providing a valve that is biased to the closed position when the filter is detached from the housing, and wherein when the filter is attached to the housing, the valve is moved to the open position, such that the opening of the filter is in fluid communication with the discharge outlet as taught by Wolf because (1) the closure device of Wolf provides a simple means of closing off a bag (Wolf, [0005]), and (2) such a valve on a filter bag would enable a filled filter bag to retain its dust after removal from the vacuum cleaner.

Regarding claim 6, Guhne does not explicitly disclose a valve that includes a plurality of flaps, wherein the power tool includes a projection extending from the power tool housing and having the discharge outlet, and wherein when the filter is attached to the power tool housing, the flaps are moved by the projection to the open position.
Wolf teaches a closure device 6' (i.e., a valve) which can be used in a vacuum cleaner bag 1 (Fig. 3; [0024]) having slots 13 in a plastic plate 16 forming triangular segments 15 that are bent open by the nozzle of a vacuum cleaner (i.e., a valve that includes a plurality of flaps), but after use, cover an inflow opening 4 again ([0024]-[0025]) due to the restoring forces of the deformable closure device ([0007]). Wolf teaches that the closure device provides a vacuum cleaner bag which allows an inflow opening on a vacuum cleaner bag to be closed off with simple means ([0005]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Guhne by providing a valve that includes a plurality of flaps, wherein the power tool includes a projection extending from the power tool housing and having the discharge outlet, and wherein when the filter is attached to the power tool housing, the flaps are moved by the projection to the open position as taught by Wolf because (1) the closure device of Wolf provides a simple means of closing off a bag (Wolf, [0005]), (2) such a valve on a filter bag would enable a filled filter bag to retain its dust after removal from the vacuum cleaner, and (3) the nozzle of a vacuum cleaner that bends open the flaps (Wolf, [0025]) would be recognized by the skilled practitioner to be analogous to the socket of Guhne, so in the combined teachings of Guhne in view of Wolf, the socket can be regarded as a projection extending from the power tool housing and having the discharge outlet, and wherein when the filter is attached to the power tool housing, the flaps are moved by the projection to the open position.

Regarding claim 9, Wolf teaches a closure device 6' (i.e., a valve) which can be used in a vacuum cleaner bag 1 (Fig. 3; [0024]) having slots 13 in a plastic plate 16 forming triangular segments 15 that are bent open by the nozzle of a vacuum cleaner (i.e., in response to attaching the filter to the power tool housing, the valve is moved to the open position), but after use, cover an inflow opening 4 again ([0024]-[0025]) due to the restoring forces of the deformable closure device ([0007]) (i.e., in response to removing the filter from the power tool housing, the valve is moved to the closed position). Wolf teaches that the closure device provides a vacuum cleaner bag which allows an inflow opening on a vacuum cleaner bag to be closed off with simple means ([0005]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Guhne by providing a valve that wherein in response to attaching the filter to the power tool housing, the valve is moved to the open position, and wherein in response to removing the filter from the power tool housing, the valve is moved to the closed position as taught by Wolf because (1) the closure device of Wolf provides a simple means of closing off a bag (Wolf, [0005]), (2) such a valve on a filter bag would enable a filled filter bag to retain its dust after removal from the vacuum cleaner, and (3) the socket taught by Guhne can be regarded as a part of a power tool housing.

Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa et al. (US 2017/0355053 A1, hereinafter “Furusawa”) in view of Reich et al. (US 6,514,131 B1, hereinafter “Reich”).
Regarding claim 10, Furusawa discloses a hammer drill 1 (Figs. 1, 2; [0035]) (i.e., a power tool) comprising body housing 11 ([0038]) (i.e., a power tool housing);
a motor 20 ([0042]) (i.e., a motor supported by the power tool housing);
a tool accessory 19 ([0035]) driven by the motor ([0042]) (i.e., a tool moved relative to the housing by the motor); 
a filter 73 formed from a material such as paper or nonwoven fabric configured to separate the dust from the air that has been led into a container body 71 of a dust container 7 of the filter (Fig. 2; [0049], [0063]) that collects dust ([0065]) (i.e., a filter configured to separate debris generated during movement of the tool from a flow of fluid that passes through the filter, the filter including a filter housing, a filter media coupled to the filter housing to form a collection container configured to store the debris separated by the filter media from the flow of fluid); and 
a hose connecting part 802 of a dust transfer passage 80 ([0058]) by which dust reaches the dust container 7 ([0049]) (i.e., an opening through which the flow of fluid with the debris enters the collection container).
However, Furusawa does not explicitly disclose a valve that is moveable between a closed position, in which the opening is closed, and an open position, in which the opening is open.
Reich discloses a power tool 10 comprising (Fig. 1; col. 3, lines 7-8) a tool 16 such as an orbital sander (col. 3, lines 8-10) and a dust box 21 with a filter element 48 (col. 3, lines 22, 44). Reich teaches a valve 60 (Fig. 10; col. 5, line 22) that bends open in response to incoming air and closes when a tool motor is switched off (col. 5, lines 20-31) (i.e., a valve that is moveable between a closed position, in which the opening is closed, and an open position, in which the opening is open). Reich teaches that such a valve reduces the danger of the undesirable emptying of the dust box (col. 2, lines 38-41; col. 5, lines 31-33).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Furusawa by providing a valve that is moveable between a closed position, in which the opening is closed, and an open position, in which the opening is open as taught by Reich because (1) Furusawa teaches a dust container that is removable to facilitate the replacement of the filter (Furusawa, [0050], [0063]), (2) such a valve reduces the danger of the undesirable emptying of a dust box (Reich, col. 2, lines 38-41; col. 5, lines 31-33), and (3) the skilled practitioner would be motivated to prevent the escape of dust when removing a dust box or container.

Regarding claim 11, Furusawa teaches a suction port 821 for sucking in dust through a dust transfer passage 80 to the dust container 7 ([0049]) (i.e., an inlet on the power tool housing configured to receive the flow of fluid with the debris); and 
a dust collecting fan 25 that communicates with the dust transfer passage 80 and the dust container 7 (Fig. 2; [0049]) through an air passage 151 ([0068]) (i.e., a fan in fluid communication with the inlet on the power tool housing and the opening of the filter), the fan driven by the motor 20 ([0049]) (i.e., the fan configured to be rotated by the motor, such that rotation of the fan causes the flow of fluid to move through the inlet on the power tool housing and into the opening of the filter).

Regarding claim 13, Furusawa teaches that the air passage 80 leading to the hose connecting part 802 ([0124]) (i.e., the inlet) communicates with the fan and the dust container via a communication passage 9 (Fig. 2; [0068], [0069]) which receives air from which dust has been separated ([0049]) by the filter ([0063]) (i.e., the filter is fluidly arranged between the fan and the inlet on the power tool housing, such that the fluid flow is substantially free of the debris when it passes through the fan).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Guhne, as applied to claim 11 above, and further in view of Wolf.
Guhne discloses all the limitations of claim 11, as discussed above. Guhne further discloses a socket 19 above the fan air duct 8 and the coupler 9 (Figs. 1, 2; col. 4, line 28) that connects to an opening 20 of the filter bag (Figs. 2 and 14; col. 4, lines 30-32) (i.e., a discharge opening on the power tool housing that is in fluid communication with the inlet on the power tool housing), the filter bag being capable of being lifted out of a chamber 6 (col. 5, lines 19-23) when it is full (col. 6, lines 27-28) so that a new filter bag can be inserted (col. 5, line 45) (i.e., the filter is removably attached to the power tool housing). 
However, Guhne does not explicitly disclose that in response to attaching the filter to the power tool housing, the valve is moved to the open position, and wherein in response to removing the filter from the power tool housing, the valve is moved to the closed position.
Wolf discloses a vacuum cleaner bag with an air-permeable filter material ([0001]). Wolf teaches a closure device 6' (i.e., a valve) which can be used in a vacuum cleaner bag 1 (Fig. 3; [0024]) having slots 13 in a plastic plate 16 forming triangular segments 15 that are bent open by the nozzle of a vacuum cleaner (i.e., in response to attaching the filter to the power tool housing, the valve is moved to the open position), but after use, cover an inflow opening 4 again ([0024]-[0025]) due to the restoring forces of the deformable closure device ([0007]) (i.e., in response to removing the filter from the power tool housing, the valve is moved to the closed position). Wolf teaches that the closure device provides a vacuum cleaner bag which allows an inflow opening on a vacuum cleaner bag to be closed off with simple means ([0005]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Guhne by providing a valve that in response to attaching the filter to the power tool housing, the valve is moved to the open position, and wherein in response to removing the filter from the power tool housing, the valve is moved to the closed position as taught by Wolf because (1) the closure device of Wolf provides a simple means of closing off a bag (Wolf, [0005]), and (2) such a valve on a filter bag would enable a filled filter bag to retain its dust after removal from the vacuum cleaner.

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamami et al. (US 6,047,693, hereinafter “Yamami”) in view of Thomas.
Regarding claim 15, Yamami discloses a power cutter (Abstract) (i.e., a power tool) comprising:
a main body 12 of the cutter (Fig. 1; col. 3, lines 59-60) (i.e., a power tool housing);
an engine 11 (col. 4, line 5) (i.e., a motor);
a cutter disk 16 (col. 4, line 4) (i.e., a tool coupled to the motor, the tool movable relative to the power tool housing by the motor); and
a dust bag 24 made of an air permeable cloth (col. 4, lines 29-30) for collecting dust from cutting concrete (col. 1, line 25) (i.e., a filter configured to store debris generated by the tool from a workpiece).
However, Yamami does not explicitly disclose a filter including a filter housing having a first inner volume, a filter media having a first end, a second end, and a second inner volume between the first and second ends, the filter media coupled to the filter housing at the first end of the filter media such that the first and second inner volumes together at least partially define a collection container configured to store the debris separated by the filter media from the flow of fluid, and an inlet opening configured to provide fluid communication into the collection container such that the flow of fluid with debris can flow into the collection container and a relatively clean flow of fluid exits through the filter media between the first and second ends of the filter media, wherein the filter media is collapsible into the first inner volume of the housing.
Thomas discloses a planer (Fig. 1; [0025]) (i.e., a power tool) comprising a debris collection container including a receptacle 70 (Figs. 6-8; [0035]) including a cloth bag 86 connected to an annular plastic ring 72 (i.e., a filter housing having a first inner volume) ([0037]) (i.e., a filter configured to store debris generated by the tool from a workpiece, the filter including a filter housing having a first inner volume, a filter media having a first end, a second end, and a second inner volume between the first and second ends, the filter media coupled to the filter housing at the first end of the filter media such that the first and second inner volumes together at least partially define a collection container configured to store the debris separated by the filter media from the flow of fluid),
a tubular section 62 of the receptacle 70 that connects to a first tubular section 28 of a deflector 26 ([0035]) that receives the airflow and entrained debris from the planer ([0030]) (i.e., an inlet opening configured to provide fluid communication into the collection container such that the flow of fluid with debris can flow into the collection container and a relatively clean flow of fluid exits through the filter media between the first and second ends of the filter media, noting that the filter bag must pass a clean flow of fluid to allow for the airflow of [0029]), 
wherein an end piece 82 is securable to the annular ring 72 to reduce the volume of the space within the receptacle for storage ([0038]), such that some fabric of the filter must collapse into the inner volume of the annular ring 72 (see loop 90 and catch 88 in Fig. 6 and [0038]) (i.e., wherein the filter media is collapsible into the first inner volume of the housing).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Yamami by providing a filter including a filter housing having a first inner volume, a filter media having a first end, a second end, and a second inner volume between the first and second ends, the filter media coupled to the filter housing at the first end of the filter media such that the first and second inner volumes together at least partially define a collection container configured to store the debris separated by the filter media from the flow of fluid, and an inlet opening configured to provide fluid communication into the collection container such that the flow of fluid with debris can flow into the collection container and a relatively clean flow of fluid exits through the filter media between the first and second ends of the filter media, wherein the filter media is collapsible into the first inner volume of the housing as taught by Thomas because a collapsible dust receptacle is ideal for storage purposes (Thomas, [0038]).

Regarding claim 16, the cutter of Yamami can be regarded as having a circular saw blade 16 (Fig. 1).

Regarding claim 17, Yamami teaches a centrifugal fan 21 for sucking dust that is attached to one side wall of a safety cover 17 (col. 4, lines 10-11), which implicitly teaches an inlet on the power tool housing configured to receive a flow of fluid with debris, and a fan in fluid communication with the inlet.
In the embodiment taught by Yamami in view of Thomas, it would have been prima facie obvious to configure the fan to be in fluid communication with the the inlet opening of the filter (see, for example, joint 24a of dust bag 24  in Yamami (col. 4, lines 28-30)), 
wherein the fan is driven by the engine (col. 4, lines 11-13) (i.e., the fan configured to be rotated by the motor), 
and wherein a dust-discharging portion of the fan is fixed to a first dust hose section 22 (col. 4, lines 14-16) leading to the dust bag 24 (Fig. 1) (i.e., such that rotation of the fan causes the flow of fluid with debris to move through the inlet on the power tool housing and into the opening of the filter).

Regarding claim 18, the fan 21 of Yamami is arranged between the dust bag 24 and the side wall of the safety cover leading to the fan (Fig. 1), with dust discharged from the fan toward the dust bag (col. 4, lines 14-16) (i.e., the fan is fluidly arranged between the filter and the inlet on the power tool housing, such that the fluid flow has the debris when it passes through the fan).

Regarding claim 20, Yamami teaches a dust-discharging portion of the centrifugal fan 21 (col. 4, lines 14-16), and Thomas teaches a section 28 of a deflector 26 that is inserted into an aperture 24 of the planer (i.e., a discharge opening) ([0028]) that connects to the tubular connection suction 62 of the receptacle of the debris collection container through which debris passes (Fig. 6; [0030], [0035]), so it would have been prima facie obvious to provide a discharge opening on a power tool housing that is in fluid communication with an inlet on the power tool housing in the embodiment taught by Yamami in view of Thomas. The deflector 26 of Thomas is inserted into the aperture 24 of the planer ([0028]), so it would have been prima facie obvious to provide a filter that is removably attached to a power tool housing. The inserting of the deflector 26, which is attached to the debris collection container ([0035]), so it would have been prima facie obvious to provide a configuration such that, when a filter is attached to a power tool housing, the opening of the filter is aligned with the discharge opening of the power tool housing, such that a fan can move the flow of fluid with debris through the discharge opening and into an opening of the filter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,743,731 B2 (reference patent) in view of Yamami et al. (US 6,047,693). 
The reference patent recites (claim 1): 
“a filter configured to separate debris from a flow of fluid, the filter comprising:
a housing having a first inner volume;
a filter media having a first end, a second end, and a second inner volume between the first and second ends, the filter media coupled to the housing at the first end of the filter media such that the first and second inner volumes together at least partially define a collection container configured to store the debris separated by the filter media from the flow of fluid; and
an inlet opening that extends through the housing to provide fluid communication into the collection container such that the flow of fluid with debris can flow into the collection container and a relatively clean flow of fluid exits through the filter media between the first and second ends of the filter media, and
wherein the filter media is collapsible into the first inner volume of the housing,”
which appears to correspond to the claimed “a filter configured to store debris, the filter including a filter housing having a first inner volume, a filter media having a first end, a second end, and a second inner volume between the first and second ends, the filter media coupled to the filter housing at the first end of the filter media such that the first and second inner volumes together at least partially define a collection container configured to store the debris separated by the filter media from the flow of fluid, and an inlet opening configured to provide fluid communication into the collection container such that the flow of fluid with debris can flow into the collection container and a relatively clean flow of fluid exits through the filter media between the first and second ends of the filter media, wherein the filter media is collapsible into the first inner volume of the housing
The instant claim appears to differ in that it recites: a power tool comprising:
a power tool housing;
a motor; 
a tool coupled to the motor, the tool movable relative to the power tool housing by the motor; and debris generated by the tool from a workpiece.
However, these elements would have been prima facie obvious in view of Yamami, which teaches a power cutter (Abstract) (i.e., a power tool) comprising:
a main body 12 of the cutter (Fig. 1; col. 3, lines 59-60) (i.e., a power tool housing);
an engine 11 (col. 4, line 5) (i.e., a motor);
a cutter disk 16 (col. 4, line 4) (i.e., a tool coupled to the motor, the tool movable relative to the power tool housing by the motor); and
a dust bag 24 made of an air permeable cloth (col. 4, lines 29-30) for collecting dust from cutting concrete (col. 1, line 25) (i.e., a filter configured to store debris generated by the tool from a workpiece). 
The practitioner of US 10,743,731 B2 would have found it prima facie obvious to provide a power tool as taught by Yamami because the filter of the reference document presumes a debris generating apparatus, and a power tool using a similar filter was known in the prior art.

Additional Claim Objections
Claims 3-4, 7-8, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 3-4, 7-8, and 19.
The concept of a power tool comprising a power tool housing, the power tool housing including a fluid inlet and a discharge outlet; a motor; a tool moved relative to the housing by the motor; a fan rotated by the motor such that a fluid flow with debris generated by tool is drawn into the fluid inlet by the fan and through the discharge outlet; and a filter that is removably attached to the power tool housing, the filter including a filter media configured to separate the debris from the flow of fluid, the filter media including a collection container configured to store the debris, an opening through which the flow of fluid with the debris enters the collection container, and a valve that is moveable between a closed position, in which the opening is closed, and an open position, in which the opening is open, wherein when the filter is attached to the housing and the valve is in the open position, the opening of the filter is aligned with the discharge outlet of the power tool housing, such that the flow of fluid with debris may pass through the discharge outlet to enter the opening of the filter (claim 1),
wherein the valve includes a zipper, and wherein when the filter is attached to the housing, the zipper is moved to the open position, such that the opening of the filter is in fluid communication with the discharge outlet, and wherein when the filter is removed from the housing, the zipper is moved to the closed position (claim 3), or
wherein the valve includes a filter housing rotatable relative to the filter media between the open and closed positions (claim 4), or
wherein the valve is biased to the closed position when the filter is detached from the housing, and wherein when the filter is attached to the housing, the valve is moved to the open position, such that the opening of the filter is in fluid communication with the discharge outlet (claim 5), and 
wherein the valve includes a duckbill check valve, wherein when the filter is attached to the housing and the flow of fluid with debris is flowing to the discharge opening, the duckbill check valve is moved to the open position by the fluid flow with debris, and wherein when the filter is attached to the housing and the flow of fluid with debris is not flowing to the discharge opening, the duckbill check valve is moved to the closed position (claim 7) or
wherein the valve includes a spring biased closure, wherein the power tool includes a projection extending from the power tool housing and having the discharge outlet, and wherein to attach the filter to the power tool housing, the spring biased closure is configured to be pinched to the open position, arranged about the projection, and then released to attach the filter to the projection, and wherein when the filter is removed from the projection, the spring biased closure is moved to the closed position (claim 8) is considered to define patentable subject matter over the prior art. 
Likewise, the concept of a power tool comprising:
a power tool housing;
a motor;
a tool coupled to the motor, the tool movable relative to the power tool housing by the motor; and
a filter configured to store debris generated by the tool from a workpiece, the filter including a filter housing having a first inner volume, a filter media having a first end, a second end, and a second inner volume between the first and second ends, the filter media coupled to the filter housing at the first end of the filter media such that the first and second inner volumes together at least partially define a collection container configured to store the debris separated by the filter media from the flow of fluid, and an inlet opening configured to provide fluid communication into the collection container such that the flow of fluid with debris can flow into the collection container and a relatively clean flow of fluid exits through the filter media between the first and second ends of the filter media, wherein the filter media is collapsible into the first inner volume of the housing (claim 15); 
further comprising:
an inlet on the power tool housing configured to receive the flow of fluid with the debris; and
a fan in fluid communication with the inlet and the inlet opening of the filter, the fan configured to be rotated by the motor, such that rotation of the fan causes the flow of fluid with debris to move through the inlet on the power tool housing and into the opening of the filter (claim 17);
wherein the filter is fluidly arranged between the fan and the inlet on the power tool housing, such that the fluid flow is substantially free of the debris when it passes through the fan (claim 19) is considered to define patentable subject matter over the prior art. 
Regarding claim 3, the prior art does not discuss a power tool with a valve to a filter bag wherein the valve includes a zipper.
Regarding claim 4, Tillemans et al. (US 2004/0247407 A1) discloses a hole cutting tool 10 (Fig. 1; [0028]) having a vacuum source 16 ([0028]) for removing dust during operation of the tool ([0002]) that connects to the vacuum source through a rotary vacuum valve 100 and a rotary dust control valve 104 (Fig. 5; [0040]). However, the valves do not include a filter housing rotatable relative to filter media, and since the vacuum source is a separate unit from the tool, Tillemans does not suggest a motor that powers both the tool and a fan.
Regarding claims 7 and 8, the prior art does not suggest the use of a duckbill check valve or a valve including a spring biased closure that is pinched to an open position in a valve for connecting a power tool to a filter. 
Regarding claim 19, Due et al. (US 2009/0236900 A1, hereinafter “Due”)  discloses a cut-off saw 200 (Fig. 2; [0038]) comprising: 
a housing (Fig. 5) (i.e., a power tool housing);
an electric motor ([0050]); and
a saw blade 210 ([0038]) (i.e., a tool coupled to the motor, the tool movable relative to the power tool housing by the motor).
Wilson (US 2,295,984) discloses a vacuum cleaner (Fig. 1; p. 1, col. 1, line 1) (i.e., a filter configured to store debris), cylindrical container 13 (Fig. 3; p. 1, col. 2, lines 35-36) (i.e., the filter including a filter housing having a first inner volume), 
a dirt collecting bag 26 (p. 2, col. 1, line 12) secured on one end by a collar 27 (p. 2, col. 1, line 15) (i.e., a filter media having a first end, a second end, and a second inner volume between the first and second ends, the filter media coupled to the filter housing at the first end of the filter media such that the first and second inner volumes together at least partially define a collection container configured to store the debris separated by the filter media from the flow of fluid), and 
a conventional coupling 17 at an intake pipe 14 for the attachment of utensils (p. 1, col. 2, lines 49-51) (i.e., an inlet opening configured to provide fluid communication into the collection container such that the flow of fluid with debris can flow into the collection container and a relatively clean flow of fluid exits through the filter media between the first and second ends of the filter media), 
wherein each time the cleaner is shut off, the filter bag 26 collapses into the dirt/cylindrical container 13 through the rigid collar 27 and remains in the container, thereby dumping trapped dust into the container and clearing the pores of the bag (p. 2, col. 1, lines 29-33) (i.e., wherein the filter media is collapsible into the first inner volume of the housing).
However, the combination of Due and Wilson does not suggest a fan configured to be rotated by the motor same motor that is coupled to the tool (claim 17).
Thomas (US 2004/0250887 A1) discloses a planer (Fig. 1; [0025]) (i.e., a power tool) comprising:
a body 2 ([0025]) (i.e., a power tool housing);
an electric motor ([0026]) (i.e., a motor);
a cutting drum 6 with cutting blades 16 ([0026]) (i.e., a tool coupled to the motor, the tool movable relative to the power tool housing by the motor); and
a debris collection container including a receptacle 70 (Figs. 6-8; [0035]) including a cloth bag 86 connected to an annular plastic ring 72 (i.e., a filter housing having a first inner volume) ([0037]) (i.e., a filter configured to store debris generated by the tool from a workpiece, the filter including a filter housing having a first inner volume, a filter media having a first end, a second end, and a second inner volume between the first and second ends, the filter media coupled to the filter housing at the first end of the filter media such that the first and second inner volumes together at least partially define a collection container configured to store the debris separated by the filter media from the flow of fluid),
a tubular section 62 of the receptacle 70 that connects to a first tubular section 28 of a deflector 26 ([0035]) that receives the airflow and entrained debris from the planer ([0030]) (i.e., an inlet opening configured to provide fluid communication into the collection container such that the flow of fluid with debris can flow into the collection container and a relatively clean flow of fluid exits through the filter media between the first and second ends of the filter media, noting that the filter bag must pass a clean flow of fluid to allow for the airflow of [0029]), 
wherein an end piece 82 is securable to the annular ring 72 to reduce the volume of the space within the receptacle for storage ([0038]), such that some fabric of the filter must collapse into the inner volume of the annular ring 72 (see loop 90 and catch 88 in Fig. 6 and [0038]) (i.e., wherein the filter media is collapsible into the first inner volume of the housing).
However, Thomas does not teach a filter that is fluidly arranged between the fan and the inlet on the power tool housing, such that the fluid flow is substantially free of the debris when it passes through the fan since the fan in the planer ([0029]) is upstream of the dust receptacle 70 and cloth bag 84 (Figs 2 and 6; [0037]).
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772